DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot based on new grounds of rejection. 

Claim Objections
Claim 12 refers to a first mobile computing device. Based on independent claim 8, there is only a second mobile computing device. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balwani, publication number: US 2014/0317005.


- a first computing device having a graphical user interface (GUI), the first computing device arranged at a first geographical location (PSC screen, Fig. 21, [0266]),
- a second mobile computing device adapted to be handled by an operator (CTS, Fig. 22, [0267-0268]), and
- a server connected to the first and the second computing device over a network, wherein the method comprises:
- receiving, at the server, a current geographical location for the second mobile computing device (Server comparing geographical location, [0476]),
- comparing, at the server, a geographical location for a security task assigned to the operator to be performed at the first geographical location with the current geographical location for the second mobile computing device (Server determining if operator is authorized and the specific location, [0476]), and
- presenting, if a result of the comparison indicates that the second mobile computing device is at the first geographical location, information relating to a positive match between the location of the second mobile computing device and the location of the security task at the GUI of the first computing device for 

As per claim 2, Balwani teaches wherein the first computing device comprises a biometric sensor, and the information presented at the GUI of the first computing device comprises a request for a biometric input relating to the operator to be acquired using the biometric sensor of the first computing device (Biometrics, [0017]).

As per claims 3 and 9, Balwani teaches further comprising:
- receiving, at the server and provided by the first computing device, a representation of the biometric input of the operator, and
- authenticating, at the server, the operator based on a previously enrolled corresponding biometric input for the operator (Sever verification, [0476]).

As per claims 4 and 10, Balwani teaches wherein the biometric sensor comprises at least one of a fingerprint sensor and a camera (Fingerprint, [0017]).



As per claims 6, 13 and 16-18, Balwani teaches wherein the first computing device is a fixed positioned computing device operated by the operator (Fingerprinting, [0017]). 

As per claim 7, Balwani teaches wherein the information presented at the GUI of the first mobile computing device comprises an image or video of the operator (PSC screen, Fig. 21, [0266]).

As claim 12, Balwani teaches wherein the first mobile computing device is a smart phone (Smart phone, [0307]).

As per claim 14, Balwani teaches wherein the fixed first computing device is arranged at a site where the security task is to be performed by the operator (allowing pickup, [0476-0477]).

Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494